DETAILED ACTION   

Claim Objections
1.	Claims 1, 2, 9, 10, 19, 20 are objected to because of the following informalities: 
Claim 1, lines 11, 21 “an insulating layer” should be changed to “a third insulating layer” in order to consisting with “a first insulating layer” and “a second insulating layer” as defined in previous limitations of claim 1.
Claim 1, lines 20 - 24, “a second region of the conductive crack preventing layer extends to a portion of the insulating layer so that a portion of the insulating layer is disposed between the second region of the conductive crack preventing layer and the redistribution layer” is unclear as to whether it is being referred to the “a second region of the conductive crack preventing layer extends to a portion of the insulating layer so that the portion of the insulating layer is disposed between the second region of the conductive crack preventing layer and the redistribution layer”
Claim 2, line 3 “an insulating layer” should be changed to “the third insulating layer” in order to consisting with “a first insulating layer” and “a second insulating layer” as defined in previous limitations of claim 1.
Claim 9, lines 1, 2 “the extending portions of the redistribution layer” should be changed to “the portion of the redistribution layer” because it lacks of antecedent basis.
Claim 9, line 4; and claim 14, line 3 “an insulating layer” should be changed to “the third insulating layer” in order to consisting with “a first insulating layer” and “a second insulating layer” as defined in previous limitations of claim 1.


Claim 19, lines 2, 3 “an encapsulant the semiconductor chip on the connection member” is unclear as to whether it is being referred to the “an encapsulant formed on the semiconductor chip and the connection member”
Claim 20, lines 11 - 14 “a conductive crack preventing layer disposed on the connection region and extending onto a portion of the second insulating film around the first opening the conductive crack preventing layer having a thickness” is unclear as to whether it is being referred to the “a conductive crack preventing layer disposed on the connection region and extending onto a portion of the second insulating film around the first opening; and the conductive crack preventing layer having a thickness”
Claim 20, line 15 “an insulating layer” should be changed to “a third insulating layer” in order to consisting with “a first insulating layer” and “a second insulating layer” as defined in previous limitations of claim 20.
Claim 20, line 19, 20, 21 “the insulating layer” should be changed to “the third insulating layer” in order to consisting with “a first insulating layer” and “a second insulating layer” as defined in previous limitations of claim 20.




Allowable Subject Matter
2.	Claim 1 - 20 would be allowable if rewritten to overcome the objection(s) set forth in this Office action.
Claims 1 - 20 are allowable over the prior art of record because none of these references disclose or can be combined to yield the claimed invention such as a RDL pattern electrically connected to the contact pads and extending onto the first insulating film; a second insulating film disposed on the first insulating film and the RDL pattern, and including a first opening exposing a connection region of the RDL pattern; an insulating layer disposed on the second insulating film and including a second opening exposing the connection region; a redistribution layer electrically connected to the connection region through the second opening; and a conductive crack preventing layer disposed above the redistribution layer; wherein a first region of the conductive crack preventing layer is disposed directly on the redistribution layer; and wherein a second region of the conductive crack preventing layer extends to a portion of the insulating layer so that the portion of the insulating layer is disposed between the second region of the conductive crack preventing layer and the redistribution layer as recited in claim 1, a conductive crack preventing layer disposed on the connection regions and extending onto a portion of the second insulating film around the first opening; and a connection member disposed on the active surface of the semiconductor chip, the connection member including an insulating layer disposed on the active surface of the semiconductor chip and including a second opening exposing a portion of the conductive crack preventing layer on the connection regions, the second opening having an area larger than an area of the first opening; and a redistribution layer electrically connected to the connection regions through the second opening and extending onto the insulating layer as recited in claim 15, and a conductive crack preventing layer disposed on the connection region and extending onto a portion 
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (9,087,832) discloses a package comprises the compressive dielectric layer is part of a redistribution structure of the die package and its compressive stress reduces or eliminates bowing of the die package. In addition, the one or more compressive dielectric layers improve the adhesion between redistribution structure and the materials surrounding the semiconductor die etc...
Conclusion
4.	This application is in condition for allowance except for the following formal matters set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826